Case 5:17-cv-00072-BLF Document 565-6 Filed 04/23/20 Page 1 of 7




                     EXHIBIT D
        Case 5:17-cv-00072-BLF Document 565-6 Filed 04/23/20 Page 2 of 7




1    Juanita R. Brooks (CA SBN 75934)            D. Stuart Bartow (CA SBN 233107)
     brooks@fr.com                               dsbartow@duanemorris.com
2    Roger A. Denning (CA SBN 228998)            Nicole E. Grigg (CA SBN 307733)
     denning@fr.com                              negrigg@duanemorris.com
3
     Frank J. Albert (CA SBN 247741)             DUANE MORRIS LLP
4    albert@fr.com                               2475 Hanover Street
     FISH & RICHARDSON P.C.                      Palo Alto, CA 94304-1194
5    12390 El Camino Real, Suite 100             Telephone: 650.847.4146
     San Diego, CA 92130                         Facsimile: 650.847.4151
6    Phone: (858) 678-5070/Fax: (858) 678-5099
7
                                                 Additional attorneys on signature page
     Additional attorneys on signature page
8                                                Attorneys for Defendant
     Attorneys for Plaintiff                     CISCO SYSTEMS, INC.
9    FINJAN, INC.
10

11

12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15
     FINJAN, INC., a Delaware Corporation,               Case No.: 5:17-cv-00072-BLF-SVK
16

17                         Plaintiff,
                                                         [PROPOSED] JURY
                                                         QUESTIONNAIRE
18         v.
19   CISCO SYSTEMS, INC., a California
     Corporation,
20

21                         Defendant.

22

23

24

25

26

27

28


     CONFIDENTIAL                                                    JURY QUESTIONNAIRE
        Case 5:17-cv-00072-BLF Document 565-6 Filed 04/23/20 Page 3 of 7




Name:

Juror No.:

FINJAN, INC., a Delaware Corporation,                    Case No.: 5:17-cv-00072-BLF-SVK

                       Plaintiff,
                                                         JURY QUESTIONNAIRE
        v.

CISCO SYSTEMS, INC., a California
Corporation,

                       Defendant.


To Prospective Juror:
        Please read the instructions on this page carefully and complete the following

questionnaire to assist the Court and counsel in selecting a jury to serve in the case of Finjan,

Inc. v. Cisco Systems, Inc. Please print your answers clearly in blue or black ink. Do not leave

any questions unanswered. Your answers are confidential and will only be seen by the Judge,

attorneys, and their assistants for this case. Your answers will not be shared with any other

members of the jury panel.          Complete written answers will save the Court, parties, and

prospective jurors a great deal of time. If a question asks you to “explain,” then please describe

the circumstances or other details pertaining to your answer. You may not have enough room

after the question to provide the best answer, but you may continue the answer in the margins.
Please do not write on the back of the paper. Complete and detailed answers may avoid further

follow-up questions later in the process.

        It is very important that answers be yours and yours alone. You must fill out this

questionnaire by yourself and without consulting any other person. Please do not discuss the

questions or your answers with anyone.

        Remember that there are no “right” or “wrong” answers, only honest answers. You must

sign this questionnaire, and your answers will have the same effect as a statement made under

oath to the Court. Thank you for your time and effort in completing this questionnaire.



CONFIDENTIAL                                                          JURY QUESTIONNAIRE
        Case 5:17-cv-00072-BLF Document 565-6 Filed 04/23/20 Page 4 of 7



CONFIDENTIALITY: The information you provide in your answers to this questionnaire will
be held confidential and will be used only during jury selection in this case.


Name: __________________________ Age: _______(1) Juror #: _______ Sex: M__ F__

 1. List current address:           2. List highest grade           3. What is your current job
                                    completed in school:            status:

                                                                    Full time ____
 How long have you lived at         If you attended college, list   Part time ____
 that address?                      the school(s) and degrees:      Retired ____
                                                                    Homemaker ____
                                                                    Unemployed ____
 Do you own or rent?                                                Disabled ____
                                                                    Full time student ___

 4. List your current               5. What are/were your           6. Have you or anyone close
 employer, job title and start      responsibilities in the job     to you ever worked at a job
 date at that job: (If retired or   listed in answer 4?             where you or they were
 unemployed, list last                                              involved in the acquisition of
 employer, job title and the                                        a company?
 date you left.)




 7. What is your current            8. What is your spouse or       9. List your spouse or
 marital status:                    partner’s current job status:   partner’s current employer
                                                                    and job title: (If retired or
 Married ____                       Full time ____                  unemployed, list last
 Cohabitating ____                  Part time ____                  employer and job title)
 Divorced ____                      Retired ____
 Widowed/widower ____               Homemaker ____
 Separated ____                     Unemployed ____
 Single, never married ____         Disabled ____
                                    Full time student ____




CONFIDENTIAL                                                 JURY QUESTIONNAIRE – PAGE 1
             Case 5:17-cv-00072-BLF Document 565-6 Filed 04/23/20 Page 5 of 7




10. Have you or anyone             11. Have you or anyone           12. Have you or anyone
close to you ever been an          close to you ever owned a        close to you ever worked for
officer, director, or member       business?                        or had business dealings with
of a corporation, partnership,                                      the following companies?
or limited liability company?       YES     NO
                                                                    Cisco Systems
                                   If you answered YES, please       YES NO
                                   explain:
                                                                    Finjan Inc.
                                                                     YES NO



13. Do you own stock, or           14. If you own or regularly      15. Have you or anyone
have you ever owned stock,         use any Cisco products or        close to you been the victim
in the following companies?        Finjan products, please list     of cybercrime or identity
                                   them below:                      theft?
Cisco Systems
 YES NO                                                              YES     NO

Finjan Inc.                                                         If you answered YES, please
 YES NO                                                             explain:




16. Using the scale below,         17. Using the scale below,       18. If you circled 6 or higher
please circle how tech savvy       please circle the extent of      for any area in question 17,
you consider yourself:             your training or experience in   please explain:
                                   each of the following areas:
Not at all                  Very
1 2 3 4 5 6 7 8 9 10               Low Computer Science High
                                   1 2 3 4 5 6 7 8 9 10

                                   Low    Business  High
                                   1 2 3 4 5 6 7 8 9 10

                                   Low     Law      High
                                   1 2 3 4 5 6 7 8 9 10

                                   Low    Patents   High
                                   1 2 3 4 5 6 7 8 9 10



CONFIDENTIAL                                               JURY QUESTIONNAIRE – PAGE 2
       Case 5:17-cv-00072-BLF Document 565-6 Filed 04/23/20 Page 6 of 7




19. Have you or anyone          20. Have you or anyone          21. Using the scale below,
close to you ever worked at a   close to you ever applied for   what are your impressions of
job that involved developing    a patent with the U.S. Patent   the patent system and the
or designing computer           and Trademark Office?           U.S. Patent and Trademark
software?                                                       Office?
                                 YES     NO
 YES     NO                                                     Negative                  Positive

                                If you answered YES, please     1 2 3 4 5 6 7 8 9 10
If you answered YES, please     explain:
explain:




22. Have you or anyone          23. Have you ever served as     24. Have you or anyone
close to you ever been          a juror?                        close to you ever been a
involved in a dispute                                           plaintiff or defendant in a
regarding a patent or            YES     NO                     legal proceeding?
invention?
                                If you answered YES, what        YES       NO
 YES     NO                     kind of case?
                                                                If you answered YES, please
If you answered YES, please      CIVIL      CRIMINAL            explain:
explain:
                                Were you the foreperson?

                                 YES     NO

                                Did you reach a verdict?

                                YES    NO




CONFIDENTIAL                                            JURY QUESTIONNAIRE – PAGE 3
        Case 5:17-cv-00072-BLF Document 565-6 Filed 04/23/20 Page 7 of 7




 25. Using the scale below,
                          26. Using the scale below,                 27. Have you ever worked
 what are your impressionshow easy or difficult do you               for the government (local,
 about lawsuits and the parties
                          believe it is for individuals or           state or federal)?
 who bring them?          small businesses to protect
                          their interests when they                   YES     NO
 Negative        Positive conflict with large
 1 2 3 4 5 6 7 8 9 10 corporations?                                  If you answered YES, please
                                                                     explain:
 Please explain:                  Easy                   Difficult
                                  1 2 3 4 5 6 7 8 9 10

                                  Please explain:




 28. Are you regularly taking     29. Can you read, write and        30. Have you or anyone close
 any medication that could        understand the English             to you ever worked at a job
 affect your ability to serve?    language with a degree of          where you or they were
                                  proficiency sufficient to          involved in the development
  YES     NO                      review documents and follow        or marketing of new
                                  everyday conversation?             products?

                                   YES     NO                        YES      NO


 31. Please list your social,     32. Have you held any              33. Is there anything else you
 political, or civic              positions of leadership in         feel the Court and the parties
 organizations, clubs, groups,    these organizations? What          should know about you and
 or other affiliations.           role?                              your ability to be a fair and
                                                                     impartial juror?




Prospective Juror Signature:                                          Date:


CONFIDENTIAL                                             JURY QUESTIONNAIRE – PAGE 4
